DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 17-32 are objected to because of the following informalities:  
Claim 17 recites the limitation "realise" [sic] in line 11.
Claim 17 recites the limitation "realise" [sic] in line 14.
Claim 17 recites the limitation "realise" [sic] in line 16.
Claim 17 recites the limitation "the conversion" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "realised" [sic] in line 22.
Claim 17 recites the limitation "the two circuits" in line 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "so as increases" [sic] in lines 28-29.
Claim 17 recites the limitation "the coupling effect" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the two portions" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the respective electrical currents" in line 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the vertical projection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "it" in line 3.  It is not clear what “it” the applicant is referring to.
Claim 27 recites the limitation "the conversion" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 18-32 inherit the same from claim 17.
Please find and correct any and all remaining errors that may exist.
Appropriate correction is required.

Allowable Subject Matter
Claims 17-32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to disclose or suggest, inter alia, a power module, comprising: first and said second electrical circuit are, at least for respective coupling portions, arranged in proximity to the first and second electronic switching devices, neared and superposed according to a perpendicular direction to the board itself and are arranged at a same face of the board so that a capacitive and/or inductive coupling between the two circuits is realized; said coupling portion of the first or second electrical circuit being vertically distanced with respect to the board, and the coupling portion of the second or first electrical circuit being arranged in contact with the board itself; wherein said coupling portion that is vertically distanced with respect to the board is vertically superposed on the electronic switching devices connected to the coupling portion of the other electrical circuit arranged in contact with the board itself so as increase the coupling effect between the two portions; said third electrical circuit being arranged downstream of the first and of the second electrical circuit according to a rectilinear transformation direction of the electrical magnitudes of the converter, and said one or more second electronic switching devices being arranged downstream of said one or more first electronic switching devices according to the rectilinear transformation direction of the electrical . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,881,086 Nakayama et al. disclose a power conversion device; US 7,505,294 Ahmed et al. disclose a tri-level inverter.

This application is in condition for allowance except for the following formal matters: 
NOTED ABOVE.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                                2/26/2021